


Exhibit 10.1


MDU Resources Group, Inc.
2016 Annual Incentive Award Opportunity Chart
 
 
 
 
 
 
Name
Position
2016
Base
Salary
($)
Threshold
($)
Target
($)
Maximum
($)
David L. Goodin
President and Chief Executive Officer of the Company
755,000
188,750
755,000
1,510,000
Doran N. Schwartz
Vice President and Chief Financial Officer of the Company
380,000
61,750
247,000
494,000
David C. Barney
President and Chief Executive Officer of construction materials and contracting
segment
406,800
76,275
305,100
732,240
Jeffrey S. Thiede
President and Chief Executive Officer of construction services segment
425,000
79,688
318,750
765,000
Patrick L. O'Bryan
President and Chief Executive Officer of E&P segment
450,000
—
—
—
Steven L. Bietz
Former President and Chief Executive Officer of pipeline and energy services
segment
—
—
—
—









